Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	 Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, 11 and 17, the phrase "similarity" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "similarity"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
The term “minimum percentage” in claim 7 is a relative term which renders the claim indefinite. The term “minimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
This issue can be resolved by amending the claim or by giving an explanation to reasonable interpreted based the specification (if the Specification supported). 
As per claim 2-6, 8-10, 12-16 and 18-20 these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claims 1, 7, 11 and 17. Therefore, those claims rejected as set forth above.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 11 and 17 recites a method and system comprising a series of acts or steps, which is a statutory category of invention.
Claims 1, 11 and 17 are rejected under 35 US.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 11 and 17, recite  “identifying, … based on a comparison of each of the plurality of candidate sub-processes to the set of stored automated sub-processes, at least one matching sub-process, wherein the at least one matching sub-process comprises a stored automated sub-process of the set of stored automated sub-processes that exceeds a threshold level of similarity to a candidate sub-process of the plurality of candidate sub- processes”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “identifying” limitation falls under the category of a mental process in that a person could compare stored automated sub-process of the set of stored automated sub-processes that exceeds a threshold level and generating … a recommendation to automatically populate a portion of a CAT design file for the desired CAT process based on the at least one matching sub-process based on the comparison. This interpretation appears in line with the specification, which describes that the partitioning can be performed on the basis of the type of application (e.g., a word processing application, a spreadsheet application, an internet browser application, etc.) and the type of matter activity (e.g., click, enter text, drag and drop, etc.) associated with each micro-robot as specified by the process description document. These micro-robot processes can be compared against a library of stored micro-robot processes to identify identical or very similar stored micro-robots and any matches can be recommended to a designer or automatically implemented within an RPA design file. According to some embodiments of the invention, the novel techniques further include performing a gap analysis that can identify that a given micro-robot process being compared to the library of stored micro-robot processes includes one or more steps that the closest matching stored micro-robot is missing. In these cases, the novel techniques nonetheless recommend use of the closest matching stored micro-robot in populating the RPA design file, but can also prompt the design to fill in the gaps by manually entering information for the missing steps. The novel techniques can store the newly completedP201901464US01 Page 5 of 36 micro-robot process that includes the newly entered steps (and associated code) in the library for future use. In this way, the development time of new RPA bots can be significantly reduced. A further advantage of the system is that it can be utilized in a variety of platforms, see Par. ([0019]-[0020]). 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements “a memory device” and “by processor’. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The limitation “generating a recommendation to automatically populate portion of a CAT design file ….” adds insignificant extra-solution activity to the judicial exception. Adding a final step of generating a recommendation does not add a meaningful limitation to the process of generating the recommendation. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a “computer-implemented”, “by processor”, “a computer product” or “memory” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exceptions using a generic computer component (MPEP 2106.05(f)).  Further, the “receiving” step simply appends well-understood and conventional activity of receiving data over a network (see MPEP 2106.05(d)(II)(i): “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. Furthermore, providing details of the received data amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)- “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”).  Thus, when taken alone, the individual elements do not amount to significantly more than the above-identified judicial exceptions (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, using generic computer components and insignificant extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 12 and 18, the additional limitation of claims 2, 12 and 18 do not preclude the steps of claims 1, 11 and 17 from practically being defines the abstract CAT, for example, “a robotic process automation (RPA) flow chart” in the context of this claim encompasses abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “pre-solution activity.  Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 3, 13 and 19, the additional limitation of claims 5 and 15 do not preclude the steps of claims 1-2, 11-12 and 17-18 from practically being human activity, for example, “matching” in the context of this claim encompasses a person activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “pre-solution activity of gathering data for use in the claimed process.  Furthermore, providing details on the transmitting and receiving data amounts to generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)). grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 4, 14 and 20, the additional limitation of claims 4, 14 and 20 do not preclude the steps of claims 1-3, 11-13 and 17-19 from practically being performed in the mind. For example, “matching sub-process steps” in the context of this claim encompasses a person activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claims do include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 5 and 15, the additional limitation of claims 5 and 15 do not preclude the steps of claims 1-3 and 11-13 from practically being human activity, (communication). For example, “transmitting and receiving” in the context of this claim encompasses a person activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “pre-solution activity of gathering data for use in the claimed process.  Furthermore, providing details on the transmitting and receiving data amounts to generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)). grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 6 and 16, the additional limitation of claims 6 and 16 do not preclude the steps of claims 1 and 11 from practically being performed in the mind. For example, “identifying” in the context of this claim encompasses a person activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 7, the additional limitation of claim 7 does not preclude the steps of claims 1-2 from practically being performed in the mind. For example, “match stored steps” in the context of this claim encompasses a person activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 8, the additional limitation of claim 8 does not preclude the steps of claims 1-2 and 7 from practically being performed in the mind. For example, “determining ….match stored steps” in the context of this claim encompasses a person rewriting the stored program. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 9, the additional limitation of claim 9 does not preclude the steps of claims 1-2 and 7-8 from practically being performed in the mind. For example, “recommendation” in the context of this claim encompasses a person rewriting the stored program. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 10, the additional limitation of claim 10 does not preclude the steps of claims 1-2 and 7-9 from practically being performed in the mind. For example, “updating” in the context of this claim encompasses a person writing a contextual dictionary. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garica et al. (US 2018/0074931) in view of Fogel et al. (US 2012/0117569).
Regarding claims 1, 11 and 17, Garica discloses a memory (memory 204, 206 store program) having computer readable instructions; and one or more processors (processor 202) for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations ([0057], [0105]) comprising: receiving a set of stored automated sub-processes (Fig. 17, input the store the programs); receiving a process description document that describes a desired computer automated task (CAT) process (column 1, lines 46-50, A processing device according to an embodiment of the present invention includes an input unit configured to input a first processing-descriptive document, and a processing unit configured to perform processing procedures written in the first processing- descriptive document); identifying, based on the process description document, a plurality of candidate sub-processes; identifying, based on a comparison of each of the plurality of candidate sub-processes to the set of stored automated sub-processes, at least one matching sub- process, wherein the at least one matching sub-process comprises a stored automated sub- process of the set of stored automated sub-processes that exceeds a threshold level of similarity to a candidate sub-process of the plurality of candidate sub-processes ([0031]-[0036], monitoring and grading the RPA tool's performance, the AIDT Analyzer create a record that tracks the different RPA tool's performance in automating specific types of tasks, or task types, so that eventually workflow diagrams may be assigned to the RPA tool having a history of high performance in automating the specific tasks); and generating, a recommendation to automatically populate a portion of a CAT design file for the desired CAT process based on the at least one matching sub- process ([0035], [0036], Analyzer may recommend one or more RPA tools for implementing automation for processes). 
Garcia fails to discloses receiving a process description document that describes a desired computer automated task (CAT) process 
However, Fogel discloses receiving a process description document that describes a desired computer automated task (CAT) process (abstract, [0056], Script generator 340 may interact with a consumer personal information database in order to provide the information required to execute a task. A consumer personal information database is described in Fogel I and III. The web interface module 350 may retrieve data from the consumer database in order to populate fields prior to execution of the scripted code).
Fogel and Garcia are analogous art. They relate to task automation. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the task automation system of Fogel for an automation identification diagnostic tool (AIDT) of Garcia in order to save time and human labor since it is capable of executing tasks that have been defined manually and knows what routines to do to perform tasks. 
Regarding claims 2, 12 and 18, Garcia discloses the CAT design file comprises a robotic process automation (RPA) flow chart ([0034], the RPA tool is responsible for receiving the workflow diagram, identify the automated task).
Regarding claims 3, 12 and 19, Garcia discloses each stored automated sub-process of the set of stored automated sub-processes is associated with one or more stored RPA blocks and each stored RPA block comprises a script that performs an intended function of the RPA block when executed ([0034], the software code for implementing the automated task is generated, the RPA tool may execute the software code to implement the automated task. Going forward, the user may utilize the generated software code to run future iterations of the automated task).
Regarding claims 4, 14 and 20, Garcia discloses automatically populating a portion of the RPA flow chart with one or more stored RPA blocks of at least one matching sub-process ([0031], a recorded process in the discovery document matches a process in the list of predetermined processes that are known to be automatable).
Regarding claims 5 and 15, Garcia discloses transmitting the recommendation to a user device for viewing by a user [0052], transmits the automation code to the recommended  RPA tool for automation of the process  described in the automation code); and responsive to receiving a user input indicative of an acceptance of the recommendation, automatically populating a portion of the RPA flow chart with one or more stored RPA blocks of at least one matching sub-process ([0052], the workflow diagram generator 153 may generate the automation code in a data format known to be executable by the recommended RPA tool).
Regarding claims 6 and 16, Garcia discloses identifying the plurality of candidate sub-processes comprises partitioning a series of steps represented by the process description document based on one or more types of applications and one or more matter activities (Fig. 12, 17, [0024], [0034],[0049], identify repetitive steps, branching, and decision points, to determine steps within the prosses that may be optimized by eliminating redundant steps without detriment to the overall goal of the process).
Regarding claim 7, Garcia discloses each stored automated sub-process comprises a plurality of stored steps, each of the candidate sub-processes comprises a plurality of candidate steps and the threshold level of similarity comprises a minimum percentage of the candidate steps of a candidate sub-process that match stored steps of a stored automated sub-process ([0032]-[0036], monitoring and grading the RPA tool's performance, the AIDT Analyzer create a record that tracks the different RPA tool's performance in automating specific types of tasks, or task types, so that eventually workflow diagrams may be assigned to the RPA tool having a history of high performance in automating the specific tasks).
Regarding claim 8, Garcia discloses determining that the at least one matching sub-process includes one or more missing steps, wherein the one or more missing steps comprise one or more steps of the candidate sub-process that do not match any stored steps of the at least one matching sub-process ([0031], discovery document matches a process in the list of predetermined processes that are known to be automatable, the AIDT Analyzer may tag the recorded process as being automatable. When a recorded process does not match up to a process in the list of predetermined processes that are known to be automatable, the AIDT Analyzer may tag the recorded process as not being automatable).
Regarding claim 9, Garcia discloses the recommendation includes an indication of the one or more missing steps, the method further comprising: automatically populating a portion of the RPA flow chart with one or more stored RPA blocks of at least one matching sub-process ([0103], [0052], [0031], a missing step is not detected, the completion status of the enterprise process is updated  by displaying a percent completed information); P201901464US01Page 32 of 36transmitting the recommendation to a user device for viewing by a user ([0052], transmits the automation code to the recommended  RPA tool for automation of the process  described in the automation code); and responsive to receiving one or more user-generated RPA blocks associated with the missing steps, populating another portion of the RPA flow chart with the one or more user-generated RPA blocks ([0052], [0039], the workflow diagram generator 153 may generate the automation code in a data format known to be executable by the recommended RPA tool).
Regarding claim 10, Garcia discloses updating the set of stored automated sub-processes to include the one or more user-generated RPA blocks ([0086], [0103], component devices from the application platform system 100 that is further updated to include the DTP tool 601 working within the AIDT 150. Memory 144 has been updated to store the DTP tool 601, representation of software, hardware, circuitry, and/or middleware).
Citation Pertinent prior art
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bataller et al. (US 2017/0001308 A1) related to methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for automating a manual process. The methods, systems, and apparatus include actions of identifying a process that (i) is manually performed by a user interacting with a computer, and (ii) is to be automated for performance by a robot that is configured to interact with another computer.
Jiyong et al. (US 2020/0206920) related to identifying one or more processes for robotic automation(RPA)includes: recording a plurality of event streams, each event stream corresponding to a human user interacting with a computing device to perform one or more tasks; concatenating the event streams; segmenting some or all of the concatenated event streams to generate one or more individual traces performed by the user interacting with the computing device, each trace corresponding to a particular task; clustering the traces according to a task type; identifying, from among some or all of the clustered traces, one or more candidate processes for robotic automation; prioritizing the candidate processes; and selecting at least one of the prioritized candidate processes for robotic automation.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119